Citation Nr: 0834498	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In a September 2002 rating decision, the 
RO, in relevant part, granted service connection for diabetes 
mellitus and assigned an initial evaluation of 20 percent 
disabling.  In an August 2003 rating decision, the RO denied 
service connection for PTSD and hepatitis C.  The veteran 
timely perfected an appeal of these determinations to the 
Board.

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Washington, DC.

This case was remanded for further development in September 
2004.

The Board notes that the veteran appointed the Disabled 
American Veterans (DAV) as his representative in January 
2002.  In April 2008, the veteran submitted another VA form 
21-22, appointing the National Association of County Veterans 
Service Officers (NACVSO) as his representative.  The Board 
accepts the request to change representation since it was 
filed with in 90 days after he was notified by the RO that 
his case was being sent to the Board.  See 38 C.F.R. § 
20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that further RO action on the above 
claims for is warranted.

The veteran submitted additional pertinent medical evidence 
pertaining to his diabetes mellitus claim after certification 
of the appeal to the Board in April 2008.  The veteran did 
not provide a written waiver of review by the agency of 
original jurisdiction.  Also, and prior to the certification 
of the appeal to the Board, additional evidence was submitted 
in support of his PTSD and hepatitis C claims.  The evidence 
was not considered by the RO and the issues were not 
readjudicated in the March 2008 Supplemental Statement of the 
Case.  Pursuant to 38 C.F.R. §§ 19. 37, 20. 1304(c), any 
pertinent evidence, not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction unless this procedural right is waived 
by the veteran or his representative.  This procedural right 
was specifically not waived in this case, and therefore, the 
case must be remanded for the RO to review this evidence.


Accordingly, the case is REMANDED for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims for service connection for PTSD; 
entitlement to an initial rating in 
excess of 20 percent for diabetes 
mellitus; and entitlement to service 
connection for hepatitis C.  The RO 
should consider the claims in light of 
all pertinent evidence, to include the 
additional evidence received since 
issuance of the March 2008 SSOC, and 
legal authority.

2.  If the benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




